DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005 <http://www.uspto.gov/web/offices/com/sol/og/2005/week47/og200547.htm>), Annex IV, reads as follows:
In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are non-statutory natural phenomena. O'Reilly, 56 U.S. (15 How.) at 112-14. Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in Sec. 101.

… signal claims are ineligible for patent protection because they do not fall within any of the four statutory classes of Sec. 101.
The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 23 February 2010 <http://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20>), reads as follows:
	“The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.  Cf.  Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101).  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).”

Citation:  In re Nuijten, 500 F. 3d 1346, 84 U.S.P.Q.2d 1495 (Fed. Cir. 2007) – in regards to - Amending a computer readable medium (CRM) claim to be a “tangible CRM” or a “storage CRM” or a “physical CRM” is NOT sufficient to overcome the 101 rejection. The rationale behind it is that under broadest reasonable interpretation (BRI), a CRM encompasses a signal per se embodiment, and in the Nuijten case, the court held that the signal in Nuijten was both physical and tangible, and that the true issue was that the signal was a transitory propagating signal. Thus, if CRM = signal per se, and Nuijten held that a physical and tangible signal was non-statutory, then a "physical CRM" or 

2.	Claim 20 is rejected under 35 U.S.C. 101 because:
	Claim 20 is drawn towards a computer program product comprising a computer-readable storage medium having a computer program or instructions embodied thereon.  Such computer executable programs are functional descriptive material that can constitute statutory products when properly claimed in combination with a non-transitory computer readable medium that allows the functionality of the program to be realized.  However, while the claim (original claim disclosure) defines the program in combination with a “computer readable storage medium,” the claim language is not limited to the use of statutory storage media in combination with the program. The disclosure does not provide a specific definition of “computer readable storage medium”( The disclosure in para [0171] discloses “The present disclosure further provides a computer program product for executing foregoing method for verifying training data. The computer program product is composed of a plurality of program instructions (for example, a setting program instruction and a deployment program instruction) embodied therein. These program instructions can be loaded into an electronic device and executed by the same to execute the method for verifying training data and the functions of the electronic device described below” – the disclosure does not disclose if electronic device is a statutory computer readable medium. Further, the disclosure in para 0034 discloses a training system 100 that includes a storage circuit 102, but as claimed and also as cited in para 0171 the program product is not part of a training system, it is used in conjunction with a training system).
However, see citation – in re Nuijten – which says “computer readable medium (CRM) claim to be a “tangible CRM” or a “storage CRM” or a “physical CRM” is NOT sufficient to overcome the 101 rejection” as it can be read towards a transitory propagating signal/carrier wave, which is 
Claim 20 as a whole define a carrier wave, and "[a] transitory, propagating signal ….is not a “process, machine, manufacture, or composition of matter.” Those four categories define the explicit scope and reach of scope and reach of subject matter patentable under 35 U.S.C § 101; thus, such a signal cannot be patentable subject matter.” (In re Petrus A.C.M. Nutijen; fed Cir, 2006-1371, 9/20/2007). 
In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. ).  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).”



Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 11 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anitcipated by Tuzoff et al., U.S. Patent Publication No. 2020/0146646 A1.
Regarding claim 1, Tuzoff discloses a method for verifying training data, comprising: 
receiving a labelled result with a plurality of bounding regions, wherein the labelled result corresponds to an image, the bounding regions are labelled by a plurality of annotators, the annotators comprises a first annotator and a second annotator, and the bounding region comprises a first bounding region labelled by the first annotator and a second bounding region labelled by the second annotator (para 0037 – each image was analyzed independently by the system; para 0038 – the annotations made by the system and the experts were compared to evaluate the performance – where the system and the experts are plurality of annotators, where the system and expert can be considered as first and second annotator or vice versa; para 0032 – “Five radiology experts of varying experience provided ground truth annotations for the images. To collect these annotations, the experts were presented with high-resolution PV images and asked to draw bounding boxes around all teeth and, at same time, to provide a class label for each box with the tooth number” – plurality of labelled bounding regions are annotations here); and
 determining the first bounding region and the second bounding region respectively corresponds to different two target objects or corresponds to one target object according to a similarity between the first bounding region and the second bounding region (para 0039 – the human 

	Regarding claim 11, claim 11 has been similarly analyzed and rejected as per claim 1. Further see paras 0076 and 0077 for components such as a storage circuit, storing a plurality of modules and a processor.

	Regarding claim 20, claim 20 has been similarly analyzed and rejected as per claim 1.


5. 	Claims 2-10 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        August 7, 2021